DETAILED ACTION
This action is responsive to the Amendments and Remarks received 03/24/2022 in which no claims are cancelled, claims 1, 8, 9, 11, 13, and 16 are amended, and no claims are added as new claims.
Response to Arguments
On page 6 of the Remarks, Applicant expresses confusion about the double patenting issue.  To answer Applicant’s first question, there is no “rejection” because the applications are co-pending.  Instead, it is an Office requirement that claims that are not patentably distinct be eliminated.  See MPEP § 822.  Examiner notes Applicant did not cancel the conflicting claims as required.  A next submission failing to adequately address this issue may be deemed non-responsive.  For a non-responsive submission, if the submission does not amount to a bona fide attempt to respond, time periods may not be extended, resulting in abandonment.  To answer Applicant’s second question, determining a projected trajectory of a vehicle is found in claim 1 of the co-pending application (Application No. 15/364,914).  
On page 7 of the Remarks, Applicant contends Fujimoto is silent regarding determining an anticipated angle of an upcoming turn of a vehicle.  Examiner disagrees.  The rejection relies on the teachings of both Fujimoto and Kusayanagi to teach this feature.  In combination, the prior art teaches using a vehicle’s navigation system to anticipate upcoming turns of the vehicle, all turns having an anticipated angle.  As the skilled artisan knows, in-vehicle navigation systems have maps of city streets.  Streets run in all directions.  If a street running north-south intersects another street (cross-street) running northeast-southwest (example pictured below), then in order to know the angle of the turn, two things must be known, i.e. the vehicle’s projected trajectory and its position.  The trajectory is north or south.  If the vehicle is headed north, the angle of the turn to the northeast is something like 45 degrees.  If the vehicle is headed south, the angle of the turn to the northeast is something like 225 degrees.  Therefore, the prior art teaches that a vehicle’s projected trajectory would inform the angle of a turn.  In addition to vehicle trajectory, obviously the vehicle’s position is required because in order for navigation systems to work, the system must know where the vehicle is so that navigational turns can be identified to plot a route.  In other words, in order to identify initially that a turn to the northeast is required, the vehicle’s position is required. Therefore, prior art vehicle navigation systems teach Applicant’s use of vehicle position and trajectory.  Accordingly, Applicant’s argument that the prior art does not teach using the claimed “parameters associated with the vehicle” (Remarks, 7) is unpersuasive.  See rejection, infra.

    PNG
    media_image1.png
    1498
    1500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    255
    278
    media_image2.png
    Greyscale


On page 8 of the Remarks, Applicant contends Kusayanagi fails to teach or suggest two claim limitations without providing any particular arguments.  Likewise, on page 9 of the Remarks, Applicant contends the applied combination fails to teach the features of amended claim 13.  A “mere recitation of the claim elements and a naked assertion that the corresponding elements [are] not found in the prior art” is not persuasive of error.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).
IDS
The IDS improperly cites to a patent that does not exist.  From Examiner’s efforts, it appears the document likely belongs in the next section titled, “U.S. Patent Application Publications.”  The document is likely (US 2008/0300733 A1).  Appropriate correction is required. 
Double Patenting
Claims 1–20 of this application are patentably indistinct from claims 1–4, 8–12, 16–20, 23–25, 27–34 of Application No. 15/364,914.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JPH1089988 A) and Kusayanagi (US 2018/0286095 A1).
Regarding claim 1, the combination of Fujimoto and Kusayanagi teaches or suggests a computer implemented method, comprising: determining, by one or more computing devices of a vehicle operating in an autonomous mode (Fujimoto does not appear to teach that the navigation system is used in autonomous vehicles; Kusayanagi, ¶ 0116:  teaches the technology is applicable to autonomous vehicles), a projected trajectory of the vehicle (Kusayanagi, ¶ 0025:  teaches a navigation device that is used to project a vehicle’s travel route; Fujimoto, Abstract and ¶ 0022:  teach using the vehicle’s navigation system to anticipate upcoming turns at intersections; Examiner also incorporates additional explanations from Responses to Arguments); determining, by the one or more computing devices based on the vehicle's projected trajectory and positioning of the vehicle, an anticipated angle of an upcoming turn the vehicle is planning to perform (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049; Examiner also incorporates additional explanations from Responses to Arguments); adjusting, by the one or more computing devices, an orientation of a virtual camera relative to the vehicle from an initial orientation to an updated orientation by rotating the virtual camera by a camera rotation angle corresponding to the determined anticipated angle of the upcoming turn (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049; Examiner also incorporates additional explanations from Responses to Arguments); and generating for display, by the one or more computing devices, a video corresponding to the virtual camera's updated orientation, the video being configured for presentation to passengers within the vehicle as the vehicle is operating in the autonomous mode (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto, with those of Kusayanagi, because both references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Fujimoto and Kusayanagi used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising comparing, by the one or more computing devices, how far away the upcoming turn is to a predetermined distance (Fujimoto, ¶ 0022: teaches a distance calculated for the vehicle and compared against a threshold distance to determine when the vehicle is close enough to the intersection (turn) that the virtual viewpoint should be changed from a forward-view to an offset (right or left) view).
Regarding claim 3, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 2, wherein upon the one or more computing devices determining that the upcoming turn is located at or less than the predetermined distance, beginning to rotate the virtual camera through a series camera rotation angles corresponding to a set of anticipated angles of the upcoming turn (Fujimoto, Abstract and ¶¶ 0022 and 0024–0026:  teach changing an angle of a virtual viewpoint camera prior to a vehicle encountering an intersection so that the camera looks down to projected path of the vehicle at an angle commensurate with the turning direction identified by the navigation system wherein the distance from the intersection informs the timing of the adjustment to the virtual angle; Examiner notes Nix, not relied upon for the rejection of this claim also teaches this feature in e.g. ¶¶ 0048–0049; Kusayanagi, Figs. 3 and 6–8:  illustrate the angles are adjusted to coincide with a natural angle of where the driver might be looking or want to look).
Regarding claim 4, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 3, wherein the predetermined distance is based on a current speed of the vehicle and a current distance the vehicle is from the upcoming turn (Kusayanagi, ¶ 0058:  teaches a virtual viewpoint system takes account of speed).
Regarding claim 5, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 4, wherein when the vehicle is traveling at a higher rate of speed the predetermined distance is greater than when the vehicle is traveling at a slower rate of speed (Kusayanagi, ¶ 0058:  teaches a virtual viewpoint system takes account of speed; Distance as a function of speed is a basic concept in vehicle safety systems; Think of braking distance, reaction distance, etc.).
Regarding claim 6, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising mapping one or more angles of the upcoming turn to the camera rotation angle (Kusayanagi, Figs. 3 and 6–8:  illustrate that the angle of the virtual viewpoint depends on the angle of the turn).
Regarding claim 9, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, wherein as the vehicle progresses through the upcoming turn, the camera rotation angle is continually updated (Kusayanagi, Figs. 3 and 6–8:  illustrate that the angle of the virtual viewpoint depends on the angle of the turn).
Regarding claim 10, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising temporarily ceasing rotation of the virtual camera when the vehicle is stopped or projected to stop (Kusayanagi, Figs. 3 and 6–8:  illustrate the angles are adjusted to coincide with a natural angle of where the driver might be looking or want to look; Examiner notes that when the vehicle is stopped, the inputs into the system that drives the changing angles of the virtual camera stop such that the rotation stops too).
Regarding claim 11, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, further comprising returning the virtual camera to a default position upon completion of the upcoming turn (Fujimoto, ¶ 0025:  teaches the camera returns to normal view).
Regarding claim 12, the combination of Fujimoto and Kusayanagi teaches or suggests the computer implemented method of claim 1, wherein a height and a pitch of the virtual camera is adjusted to capture more or less of the vehicle's surroundings during a driving operation in the autonomous mode (Kusayanagi, Figs. 2A–2C:  illustrate changing a height and pitch of a virtual camera).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Kusayanagi, and Yamada (US 2014/0292805 A1).
Regarding claim 7, the combination of Fujimoto, Kusayanagi, and Yamada teaches or suggests the computer implemented method of claim 6, wherein the mapping is not a 1:1 correspondence (Yamada, ¶ 0123:  explains that when changing a virtual viewpoint based on a projected turn, it may be wise to angle the viewpoint diagonal (halfway) rather than angle the camera all the way to the left or right; Examiner notes Nix, Figs. 4A and 4C illustrates the angles are not 1:1 with the anticipated turn, which is not relied upon for this rejection).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto and Kusayanagi, with those of Yamada, because all three references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles, and further with Yamada’s virtual viewpoint based on a projected turn not being turned all the way represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Fujimoto, Kusayanagi, and Yamada used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Fujimoto, Kusayanagi, and Yamada teaches or suggests the computer implemented method of claim 7, wherein when a given angle of the upcoming turn is 90° the given angle is mapped to a 45° camera rotation angle (Yamada, ¶ 0123:  explains that when changing a virtual viewpoint based on a projected turn, it may be wise to angle the viewpoint diagonal (halfway) rather than angle the camera all the way to the left or right; Examiner notes Nix, Figs. 4A and 4C illustrates the angles are not 1:1 with the anticipated turn, which is not relied upon for this rejection).
Claims 13–20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, Kusayanagi, and Nix (US 2019/0164430 A1).
Regarding claim 13, the combination of Fujimoto, Kusayanagi, and Nix teaches or suggests a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a steering system; an acceleration system; a deceleration system; a perception system including one or more sensors configured to detect objects in an environment external to the vehicle; an autonomous driving system including one or more processors, the autonomous driving system operatively coupled to the steering system, the acceleration system, the deceleration system and the perception system to control driving of the vehicle in the autonomous driving mode; and a virtual camera system having one or more processors, the virtual camera system being configured to determine a set of anticipated angles of an unprotected turn, and rotate a virtual camera to generate imagery corresponding to oncoming traffic at the unprotected turn according to the determined set of anticipated angles, wherein a camera rotation angle of the virtual camera is predetermined for the unprotected turn (Examiner finds the recited features similar to those of claim 1; Therefore, the rationale for the rejection of claim 1, combined with the teachings of Nix, Figs. 4A and 4C regarding blind intersections, teaches or suggests the elements of the instant claim).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fujimoto and Kusayanagi, with those of Nix, because all three references are drawn to the same field of endeavor and because combining Fujimoto’s virtual camera viewpoint changes using vehicle turning information from vehicle navigation information, with Kusayanagi’s virtual viewpoint camera changes using vehicle turning information and navigation information for autonomous driving vehicles, and further with Nix’s virtual viewpoint based on a projected turn not being turned all the way represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Fujimoto, Kusayanagi, and Nix used in this Office Action unless otherwise noted.
Claim 14 lists essentially the same elements as claim 8.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.  As explained in the rejection of claim 7, Nix teaches the feature of diagonal orientations of the virtual camera rather than the 90 degrees that might otherwise be indicated by the angle of the turn.  Alternatively, as explained for the rejection of claim 8, Yamada teaches this feature.
Regarding claim 15, the combination of Fujimoto, Kusayanagi, and Nix teaches or suggests the vehicle of claim 13, wherein the unprotected turn is either where the vehicle is turning onto a road where traffic is moving, or where the road the vehicle is turning onto does not require other vehicles to stop at an intersection
Claim 16 lists essentially the same elements as claim 3.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 6.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 7.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.  As explained in the rejection of claim 7, Nix teaches the feature of a lack of a 1:1 correspondence.  Alternatively, as explained for the rejection of claim 8, Yamada teaches this feature.
Claim 19 lists essentially the same elements as claim 10.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 11.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (US 2014/0292805 A1) teaches a virtual viewpoint changing to a diagonal-front view according to an indication from the turn signal indicator wherein the angle of the view is determined based on the “predicted traveling direction) of the vehicle (e.g. ¶ 0122).
Kojima, et al., “NaviView:  Visual Assistance by Virtual Mirrors at Blind Intersection,” October 2005.
Moore (US 2015/0345976 A1) teaches virtual camera turns ahead of actual turns (e.g. ¶¶ 0038–0030).
Vulcano (US 2014/0365126 A1) teaches a virtual camera following turn-by-turn navigation input (e.g. ¶ 0093) and taking into account threshold distances from intersections (¶ 0317).
Taylor (US 2014/0192181 A1) teaches generating a virtual view (¶ 0089) and taking account of the projected next step in a navigation such as a threshold distance from an intersection (e.g. ¶ 0108).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481